IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 13-273V
                                           Filed: June 27, 2014
                                          (Not to be published)

****************************
GEORGIA MURDOCK,                          *
                                          *
                      Petitioner,         *
              v.                          *            Stipulation; Tdap; Flu; GBS
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                      Respondent.         *
****************************
Danielle Strait, Esq., Maglio, Christopher & Toale, PA (DC), Washington, DC, for
petitioner.
Michael Milmoe, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Georgia Murdock [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on April 19, 2013. Petitioner alleges
that she suffered Guillain-Barre syndrome [“GBS”] that was caused in fact by the Tdap
and/or flu vaccine she received on February 25, 2012. See Stipulation, filed June 27,
2014, at ¶¶ 2, 4. Further, petitioner alleges that she experienced residual effects of her
injury for more than six months. Id. at ¶ 4. Respondent denies that the Tdap and/or flu
vaccine caused petitioner’s alleged GBS, or any other injury, and further denies that
petitioner’s current disabilities are sequelae of a vaccine-related injury. Id. at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On June 27, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

        Respondent agrees to pay petitioner:

            (a) A lump sum of $105,000.00 in the form of a check payable to
                petitioner, Georgia Murdock. This amount represents compensation
                for all damages that would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.